287 F.2d 883
John A. BENNETT,v.Colonel Weldon W. COX, Commandant, United States Disciplinary Barracks, Leavenworth, Kansas.
No. 6619.
United States Court of Appeals Tenth Circuit.
January 17, 1961.

Appeal from the United States District Court for the District of Kansas.
J. S. Williams, Danville, Va., for appellant.
Major James C. Waller, Jr., Office of Judge Advocate General, Department of Army, Washington, D. C., and Wilbur G. Leonard, U. S. Atty., Topeka, Kan., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed on court's own motion January 17, 1961, for failure of appellant diligently to prosecute.